The judgment of tho court was pronounced by
Eustis, C. J.
Tho defendant and appellant, drawer of a promissory note, has pleaded in this court the proscription of five years, on an appeal taken from a judgment against him. J3y articlo 3427 of the Civil Codo, prescription may be pleaded on the appeal.
The appellant made an application to filo his pica, on a motion for a new trial in the court below. The appolleo has requested that, in tho event of the plea being received, the case be remanded for a new trial. This he has a right to require.
Sherburne and J. B. Smith, for the plaintiffs. P. A, Morsa and Roysdon, for the appellant.
The judgment is therefore reversed, and the case remanded for a new trial; the appellee paying the costs of this appeal.